Exhibit 10.2

 

[g190051km01i001.jpg]

375 Pheasant Run, Newtown, PA 18940
Phone: 267 759 3680 Fax: 267 759 3681

 

[g190051km01i002.gif]EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is effective as of November 5, 2018
(the “Effective Date”) between Onconova Therapeutics, Inc., a Delaware
corporation (hereinafter the “Company”) and Richard Woodman, M.D. (hereinafter
“Employee”).

 

WHEREAS, the Company deems it to be in its best interest to secure and retain
the services of Employee, and Employee desires to work for the Company upon the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.                                      Term of Employment.  Subject to the
terms and conditions of this Agreement, the Company hereby employs Employee, and
Employee hereby accepts employment by the Company.  The term of this Agreement
shall be for a period of two (2) years, commencing on the Effective Date and
continuing until the second anniversary of the Effective Date, unless sooner
terminated as hereinafter provided or extended by operation of this Section 1
(the “Term”).  Notwithstanding the foregoing, the Term will automatically renew
for successive one (1) year periods unless the Company or Employee provides
written notification to the other party of its desire to terminate this
Agreement at least thirty (30) days prior to the expiration of the Term.

 

2.                                      Duties.  Subject to all the terms and
conditions hereof, the Company shall employ Employee, and Employee shall serve
the Company as, Chief Medical Officer and Senior Vice President, Research and
Development.  Employee shall report directly to the President of the Company. 
As Employee’s position as Chief Medical Officer and Senior Vice President,
Research and Development is a full-time position, Employee agrees to devote
Employee’s effort of 100% from the Company’s Newtown, PA office (with such
travel as is necessary for the position), to this position and to the promotion
of the business and interests of the Company.  Employee will not render any
professional services or engage in any activity which might be competitive with,
adverse to the best interest of, or create the appearance of a conflict of
interest with the Company.  Employee agrees to abide by the policies, rules and
regulations of the Company as they may be amended from time to time.  Employee
may not engage in outside employment or consulting without first obtaining prior
express permission from the Board of Directors of the Company (the “Board”). 
Notwithstanding the foregoing, Employee may serve on charitable and civic
boards, and with the prior consent of the Board, in its sole discretion, on
professional and corporate boards, provided such service is permitted under the
Company’s employment policies and does not violate this Agreement, including the
provisions of Sections 5, 6 or 7 below.

 

3.                                      Compensation and Other Benefits.

 

(a)                                 Salary.  For all services rendered by
Employee under this Agreement during the Term, the Company agrees to pay
Employee a base salary at an initial annualized rate of Three Hundred
Seventy-Five Thousand Dollars ($375,000) (the “Base Salary”), in installments in
accordance with the Company’s normal payroll cycle.

 

--------------------------------------------------------------------------------



 

(b)                                 Annual Bonus.  During the Term, in addition
to his other remuneration, Employee shall be eligible to receive an annual bonus
(the “Bonus”), based on the performance of Employee and the Company.  The
determination of such Bonus will be contingent upon the successful achievement
of performance objectives determined by the President of the Company and the
Employee, subject to approval by the Compensation Committee of the Board (the
“Compensation Committee”).  The amount of the Bonus to be paid, if any, shall be
based on achievement of the applicable performance objectives and other
performance factors, in the sole discretion of the Compensation Committee, but
shall not exceed forty percent (40%) of Employee’s Base Salary.  In the event
that Employee has earned a Bonus for a particular year, such Bonus shall be paid
to Employee in the form of cash, stock options, shares of the Company’s common
stock (“Common Stock”), or a combination thereof, at the Compensation
Committee’s discretion within sixty (60) days following the end of such year. 
For the 2018 calendar year, the Compensation Committee may determine that
Employee shall be eligible for a discretionary bonus, based on his contributions
to the Company from the Effective Date through December 31, 2018.

 

(c)                                  Stock Option.  Subject to the approval of
the Compensation Committee, which has already been obtained contingent on
Employee’s commencement of employment, Employee will be granted a Nonqualified
Stock Option (as defined in the Company’s 2018 Omnibus Incentive Compensation
Plan) (the “Option”), pursuant to the terms of the Company’s 2018 Omnibus
Incentive Compensation Plan (the “Plan”) and subject to the Company’s standard
form of Nonqualified Stock Option Award Agreement (“Option Agreement”). The
number of shares of Common Stock subject to the Option approved by the
Compensation Committee is 20,000 shares.  Vesting of the Option will be over
four (4) years from the date of grant with twenty-five percent (25%) vesting on
the first anniversary of the date of grant and the remainder vesting monthly for
three (3) years thereafter.  The exercise of the Option shall be subject to the
provisions of the Option Agreement and the Plan.

 

(d)                                 Employee Benefits.  During the Term of this
Agreement, Employee shall be entitled to participate in any employee benefit
plans or programs of the Company that are made generally available from time to
time by the Company to similarly situated employees, including but not limited
to health insurance, a flexible spending account, and 401(k) participation. 
Nothing in this Agreement shall preclude the Company or any affiliate of the
Company from terminating or amending any employee benefit plan or program from
time to time after the Effective Date.

 

(e)                                  Vacation and Holidays.  During the Term,
Employee shall be entitled each year to four (4) weeks of vacation, and to those
holidays observed by the Company.  Vacation shall be taken by Employee at such
time or times as are mutually convenient to Employee and the Company.

 

(f)                                   Reimbursement of Expenses.  The Company
shall reimburse Employee for all reasonable expenses incurred by Employee in
connection with his employment hereunder provided, however, that such expenses
were incurred in conformance with the policies of the Company, as established
from time to time, and that Employee submits detailed vouchers and other records
reasonably required by the Company in support of the amount and nature of such
expense.

 

(g)                                  Taxes and Withholding.  All compensation
payable and other benefits provided under this Agreement shall be subject to
customary and legally required withholding for income, F.I.C.A., and other
employment taxes.  Employee shall bear all expense of, and be solely responsible
for, all federal, state and local taxes due with respect to any payment received
under this Agreement.

 

4.                                      Termination of Employment.

 

(a)                                 Death of Employee.  If Employee dies during
the Term of this Agreement, this Agreement shall terminate immediately and the
Company shall pay to Employee’s then-current spouse, if

 

2

--------------------------------------------------------------------------------



 

she survives him, or if not, to his estate, the balance of his accrued and
unpaid Base Salary, unreimbursed expenses, and his unused accrued vacation time
through the termination date.

 

(b)                                 Disability of Employee.  If Employee is
unable to perform his full-time regular duties by reason of incapacity, either
physical or mental, for a period of one hundred (100) consecutive days or an
aggregate of one hundred twenty (120) days within any twelve (12) month period,
with or without reasonable accommodation (“Disability”), the Company shall have
the right to terminate Employee’s employment upon written notice to Employee. 
If the Company decides to terminate Employee’s employment under this
Section 4(b), the Company shall pay to Employee only the balance of his accrued
and unpaid Base Salary, unreimbursed expenses, and his unused, accrued vacation
time through the termination date.  If the Company decides not to terminate
Employee’s employment as allowed under this Section, the Company shall have the
option of reducing the Base Salary thereafter payable to Employee by the amount
of payment Employee receives pursuant to any Company-sponsored disability
insurance policy or program.

 

(c)                                  Termination for Cause.  Employee’s
employment may be terminated for “Cause,” as defined below, at any time upon
delivery of written notice to Employee.  If Employee’s employment is terminated
by the Company for Cause during the Term, the Company shall pay Employee only
the balance of his accrued, but unpaid Base Salary, unreimbursed expenses, and
his unused, accrued vacation time through the termination date.  The Company
shall have the right to set off any amounts due to Employee by any amounts owed
by Employee to the Company at the time Employee’s employment terminates, subject
to applicable law, and Employee hereby authorizes the Company to make this
setoff.

 

(d)                                 Termination by the Company without Cause or
by Employee for Good Reason.  During the Term, the Company may terminate
Employee’s employment under this Agreement without Cause upon thirty (30) days
prior written notice to Employee, or Employee may terminate his employment for
Good Reason.  Upon such termination either without Cause, or for Good Reason,
provided that Employee executes and does not revoke a waiver and release of
claims in a form approved by the Company, a form of which is attached hereto as
Appendix A (subject to changes recommended by Company counsel to comply with
applicable law) (the “Release”), the Company shall:

 

(i)                                  pay Employee a severance payment equal to
six (6) months’ of Employee’s then current Base Salary, which amount shall be
paid over the six (6) month period following the termination date in accordance
with the Company’s regular payroll practices, commencing on the first payroll
date following the termination date (or, if the first payroll date is not
practicable, on the second payroll date following the termination date), but in
any event, within sixty (60) days following the termination date, and the first
payment shall include any unpaid installments from the termination date until
the date of the first payment; and

 

(ii)                                  pay Employee a prorated Bonus (if any) for
the fiscal year in which Employee’s termination date occurs, which prorated
Bonus shall be determined by multiplying the full year Bonus that would
otherwise have been payable to Employee, based upon the achievement of the
applicable performance goals, as determined by the Compensation Committee, by a
fraction, the numerator of which is the number of days during which Employee was
employed by the Company in the fiscal year in which the termination date occurs
and the denominator of which is 365, and such prorated Bonus, if any, shall be
paid at the same time as bonuses are paid to other senior executives of the
Company, but not later than sixty (60) days after the end of the fiscal year in
which the termination date occurs, and

 

3

--------------------------------------------------------------------------------



 

(iii)                               to the extent unvested at the time of such
termination, if the termination occurs on or after the first anniversary of the
date of grant of the Option, the Company shall cause the Option to become fully
vested immediately prior to such termination.

 

In addition, regardless of whether Employee executes or revokes the Release, the
Company shall pay Employee the balance of his accrued, but unpaid Base Salary,
unreimbursed expenses, and his unused, accrued vacation time through the
termination date.  Except as provided in this Section 4(d), all other
compensation and benefits shall cease as of the date of termination and the
Company will have no further liability or obligation by reason of such
termination of employment.

 

(e)                                  Voluntary Resignation.  Employee may
voluntarily resign from his employment with the Company without Good Reason at
any time prior to the expiration of the Term of this Agreement.  In the event
Employee voluntarily resigns from his employment with the Company without Good
Reason, Employee shall provide the Company with thirty (30) days’ notice of his
intent to resign.  The Company shall pay Employee only the balance of his
accrued, but unpaid Base Salary, unreimbursed expenses, and his unused, accrued
vacation time through Employee’s last day of work.

 

(f)                                   Code Section 280G.  It is the intention of
Employee and of the Company that no payments by the Company to or for the
benefit of Employee under this Agreement or any other agreement or plan, if any,
pursuant to which Employee is entitled to receive payments or benefits shall be
nondeductible to the Company by reason of the operation of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) relating to parachute
payments or any like statutory or regulatory provision.  Accordingly, and
notwithstanding any other provision of this Agreement or any such agreement or
plan, if by reason of the operation of said Code Section 280G or any like
statutory or regulatory provision, any such payments exceed the amount which can
be deducted by the Company, such payments shall be reduced to the maximum amount
which can be deducted by the Company.  The Company shall make all reasonable
efforts to avoid rendering such payments or benefits nondeductible.  To the
extent that payments exceeding such maximum deductible amount have been made to
or for the benefit of Employee, such excess payments shall be refunded to the
Company with interest thereon at the applicable Federal rate determined under
Code Section 1274(d), compounded annually, or at such other rate as may be
required in order that no such payments shall be nondeductible to the Company by
reason of the operation of said Code Section 280G or any like statutory or
regulatory provision.  To the extent any such reduction in payments is
necessary, any amounts subject to Code Section 409A will be reduced first, then
to the extent any remaining reduction is necessary such further reduction to the
payments or benefits shall occur in the order that results in the greatest
economic present value of all payments actually made to Employee.

 

(g)                                  Definitions.  For purposes of this
Agreement:

 

(i)                                     “Cause” shall mean the occurrence of any
of the following events:  (1) any gross failure on the part of Employee (other
than by reason of Disability) to faithfully and professionally carry out his
duties or to comply with any other material provision of this Agreement, which
failure continues after written notice thereof by the Company to Employee and
thirty (30) days’ opportunity for Employee to cure such failure, provided that
the Company shall not be required to provide notice and opportunity to cure in
the event that such failure (A) is not susceptible to remedy or (B) relates to
the same type of acts or omissions as to which such notice has been given on a
prior occasion; (2) Employee’s dishonesty (which shall include without
limitation any misuse or misappropriation of the Company’s assets), or other
willful misconduct (including without limitation any conduct on the part of
Employee intended to or likely to injure the business of the Company);
(3) Employee’s conviction for, or plea of guilty or nolo contendere to, any
felony, or any other criminal offense that involves fraud or misrepresentation
or any other crime the effect of which is likely to adversely affect the
business or reputation of the Company or its affiliates, in any case whether or
not relating to his employment; (4) in

 

4

--------------------------------------------------------------------------------



 

accordance with applicable federal, state or local laws, Employee’s use of
illegal drugs, chemicals or controlled substances either (A) in the course of
performing his duties and responsibilities under this Agreement, or
(B) otherwise affecting the ability of Employee to perform the same;
(5) Employee’s failure to comply with a lawful written direction of the Company
after written notice thereof by the Company to Employee and thirty (30) days’
opportunity for Employee to cure such failure, provided that the Company shall
not be required to provide notice and opportunity to cure in the event that such
failure (A) is not susceptible to remedy or (B) relates to the same type of acts
or omissions as to which such notice has been given on a prior occasion; or
(6) any wanton and willful dereliction of duties by Employee after written
notice thereof by the Company to Employee and thirty (30) days’ opportunity for
Employee to cure such alleged dereliction of duties, provided that the Company
shall not be required to provide notice and opportunity to cure in the event
that such failure (A) is not susceptible to remedy or (B) relates to the same
type of acts or omissions as to which such notice has been given on a prior
occasion.  The existence of any of the foregoing events or conditions shall be
determined by the Company in the exercise of its reasonable judgment.

 

(ii)                                  “Good Reason” shall mean, without
Employee’s consent:  (1) a material reduction in Employee’s Base Salary;
provided, however, that for purposes of this Agreement, a reduction in
Employee’s Base Salary by less than twenty percent (20%) in and for any twelve
(12) month period shall not be a material reduction by the Company if it is made
in connection with a reduction in base salaries imposed on a majority of other
senior executives of the Company and Employee’s Base Salary is not reduced by a
percentage that is greater than the percentage by which the base salary of a
majority of other senior executives of the Company is reduced in and for that
same twelve (12) month period; (2) the breach by the Company of any material
provision of this Agreement; (3) at any time during the Term there occurs any of
the following which results in a material adverse change in Employee’s duties,
position, or compensation without the express prior written consent of Employee:
(A) the sale or transfer, whether in one transaction or in a series of
transactions, of substantially all of the assets of the Company; (B) the merger
or consolidation of the Company with or into any other person or entity under
circumstances where the Company is not the surviving entity in such merger or
where persons having control of the Company immediately prior to the transaction
are not in control of the Company immediately after the transaction (provided,
however, that the consummation of a transaction whereby the Company is no longer
the highest parent entity of an affiliated group will not by itself constitute
such a material adverse change); (4) a material relocation of Employee’s
principal business location, which, for purposes of this Agreement, means a
relocation of Employee’s principal business location by more than fifty (50 )
miles from Employee’s then-current business location and (5) the Company’s
failure to renew this Agreement at the end of any Term, provided that Employee
is willing and able to execute a new contract providing terms and conditions
substantially similar to those in this Agreement and to continue providing
services to the Company in accordance with such terms.  None of the foregoing
events or conditions will constitute Good Reason unless Employee provides the
Company with written objection to the event or condition constituting Good
Reason within forty-five (45) days following the occurrence thereof, the Company
does not cure the event or condition within thirty (30) days following receipt
of such written objection, and Employee resigns his employment within thirty (30
) days following the expiration of the Company’s cure period.

 

5.                                      Non-Competition.

 

(a)                                 For purposes of this Agreement, “Competitor”
shall mean any person, company, or entity whose primary business competes
directly or indirectly with the Company’s rigosertib molecule in all its forms
directly focused on myelodysplastic syndromes (MDS), or any clinical or
preclinical compounds that are intended for health authority (i.e., U.S. Food &
Drug Administration and European Medicines Agency) submission being marketed,
sold, distributed and/or developed by the Company during Employee’s employment
by the Company or at the time of termination of Employee’s employment by the
Company (“Company Products”).  For the avoidance of doubt, a pharmaceutical

 

5

--------------------------------------------------------------------------------



 

company will not be deemed a “Competitor,” if Employee’s responsibilities with
such company are not focused on any Company Products.

 

(b)                                 Employee agrees that so long as he is
employed by the Company, and for a period of twelve (12) months after the
termination of his employment for any reason, he will not, directly or
indirectly, whether for compensation or not, own, manage, operate, join,
control, work for, or participate in, or be connected as a stockholder, officer,
employee, partner, creditor, guarantor, advisor or otherwise, with a Competitor,
if Employee is performing duties for such Competitor which focus on, or compete
with, any Company Product.  The foregoing shall not limit or restrict Employee
in any way from working for any Competitor or any other company, in any
capacity, provided he has no responsibility or involvement with any Company
Products. In addition, this Agreement shall not be construed, however, as
preventing Employee from investing his assets in such form or manner as will not
require services on the part of Employee in the operations of the businesses in
which such investments are made, provided that any such business is publicly
owned and the interest of Employee therein is solely that of an investor owning
not more than five percent (5%) of the outstanding equity securities of any such
business. Should Employee breach the provisions of this Section, the Company
shall, in addition to any equitable or legal relief to which it is otherwise
entitled, be entitled to cease all payments and benefits under the terms of this
Agreement and shall be entitled to pursue all remedies it might have including,
but not limited to, those contained in this Agreement.

 

(c)                                  For the period of twelve (12) months after
the termination of this Agreement for any reason whatsoever, Employee shall not
hire, retain or engage as a director, officer, employee, agent or in any other
capacity any person or persons who are employed by the Company, or who were at
any time within a period of three (3) months immediately prior to the date of
Employee’s termination employed by the Company, or otherwise interfere with the
relationship between such persons and the Company.  The restriction in this
Section 5(c) with respect to employees who were at any time within a period of
three (3) months immediately prior to the date of Employee’s termination
employed by the Company shall not apply to any person that was terminated by the
Company.

 

(d)                                 If the period of time or area herein
specified should be adjudged unreasonable in any court proceeding, then the
period of time shall be reduced by such number of months or the area shall be
reduced by elimination of such portion thereof as deemed unreasonable, so that
this covenant may be enforced during such period of time and in such area as is
adjudged to be reasonable.

 

6.                                      Confidential Information.

 

(a)                                 Subject to Section 6(f), at all times during
Employee’s employment and thereafter, Employee will hold in strictest confidence
and will not disclose, use, lecture upon or publish any of the Company’s
Proprietary Information (defined below), except as such use may be required in
connection with Employee’s work for the Company, or unless an officer of the
Company expressly authorizes such disclosure in writing.  Employee will obtain
Company’s written approval before publishing or submitting for publication any
material (written, verbal, or otherwise) that relates to Employee’s work for
Company and/or incorporates any Proprietary Information.  Employee hereby
assigns to the Company any rights Employee may have or acquire in such
Proprietary Information and recognizes that all Proprietary Information shall be
the sole property of the Company and its assigns.

 

(b)                                 The term “Proprietary Information” shall
mean any and all confidential and/or proprietary knowledge, data or information
of the Company, whether acquired by Employee while employed by the Company,
during Employee’s prior service as a consultant to the Company, or otherwise. 
By way of illustration but not limitation, “Proprietary Information” includes
but is not limited to (i) trade secrets, inventions, mask works, ideas, methods,
processes, formulas, chemical structures and methods for chemical synthesis,
structure-activity relationships, assay methodologies, characteristics,
equipment and equipment designs, results, formulations and biological,
pharmacological, toxicological

 

6

--------------------------------------------------------------------------------



 

and clinical data, physical, chemical or biological materials, source and object
codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, compilations, shop practices, supplier lists, designs
and techniques (hereinafter collectively referred to as “Inventions”); and
(ii) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(iii) information regarding the skills and compensation of other employees of
the Company.  Notwithstanding the foregoing, it is understood that, at all
times, Employee is free to use information which is generally known in the trade
or industry, which is not gained as a result of a breach of this Agreement, and
which is acquired as a result of Employee’s own skill, knowledge, know-how and
experience.

 

(c)                                  Employee understands, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  Subject to Section 6(f),
during the period of Employee’s employment and thereafter, Employee will hold
Third Party Information in the strictest confidence and will not disclose to
anyone (other than Company personnel who need to know such information in
connection with their work for the Company) or use, except in connection with
Employee’s work for the Company, Third Party Information unless expressly
authorized by an officer of the Company in writing.

 

(d)                                 During Employee’s employment by the Company,
Employee will not improperly use or disclose any confidential information or
trade secrets, if any, of any of his former employers or any other person to
whom Employee has an obligation of confidentiality, and Employee will not bring
onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom Employee has an
obligation of confidentiality, unless such action is consented to in writing by
all persons to whom the relevant obligation of confidentiality is owed. 
Employee shall not work on Company projects on the grounds of, or using the
equipment of, any third party, unless such work is agreed to by the Company in
writing.

 

(e)                                  Upon termination of his employment,
Employee shall return to the Company all Proprietary Information in any tangible
form in his possession, including copies thereof.

 

(f)                                   Nothing in this Agreement shall prohibit
or restrict Employee from initiating communications directly with, responding to
any inquiries from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including, but not
limited to, the U.S. Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Department of Justice, the
Securities and Exchange Commission, Congress, and any agency Inspector General
(collectively, the “Regulators”), or from making other disclosures that are
protected under the whistleblower provisions of state or federal law or
regulation.  Employee does not need the prior authorization of the Company to
engage in such communications, respond to such inquiries, provide confidential
information or documents to the Regulators, or make any such reports or
disclosures to the Regulators.  Employee is not required to notify the Company
that Employee has engaged in such communications with the Regulators.  If
Employee is required by law to disclose Proprietary Information, other than to
Regulators as described above, Employee shall give prompt written notice to the
Company so as to permit the Company to protect its interests in confidentiality
to the extent possible.  Federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

 

7

--------------------------------------------------------------------------------



 

7.                                      Company Right to Inventions.

 

(a)                                 Inventions, if any, patented or unpatented,
which Employee made prior to the commencement of Employee’s employment with the
Company are excluded from the scope of this Agreement.  To preclude any possible
uncertainty, Employee has provided on Appendix B (Previous Inventions) attached
hereto a complete list of all Inventions that Employee has, alone or jointly
with others, conceived, developed or reduced to practice or caused to be
conceived, developed or reduced to practice prior to the commencement of
Employee’s employment with the Company, that Employee considers to be Employee’s
property or the property of third parties, and that Employee wishes to have
excluded from the scope of this Agreement (collectively referred to as “Prior
Inventions”).  If disclosure of any such Prior Invention would cause Employee to
violate any prior confidentiality agreement, Employee understands that Employee
shall not list such Prior Inventions in Appendix B but shall only disclose a
cursory name for each such invention (bearing in mind that where necessary the
naming shall not be so specific as to violate the confidentiality obligation), a
listing of the party(ies) to whom the invention belongs, and the fact that full
disclosure as to such invention has not been made for that reason.  Space is
provided on Appendix B for this purpose.  Notwithstanding the foregoing,
Employee agrees that Employee will not incorporate, or permit to be
incorporated, Prior Inventions in any Company Inventions without the Company’s
prior written consent and, furthermore, Employee shall not incorporate a Prior
Invention into a Company product, process or machine without having the ability
to make the grant set forth in the foregoing. If, in the course of Employee’s
employment with the Company, Employee incorporates a Prior Invention into a
Company product, process or machine, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use, import, sell and offer to sell such Prior Invention.

 

(b)                                 Employee agrees to assign and hereby does
assign to the Company all of Employee’s right, title and interest in and to any
and all Inventions, whether or not patentable or registerable under patent,
intellectual property, copyright or similar statutes, made or conceived or
reduced to practice or learned by Employee, either alone or jointly with others,
during the period of Employee’s employment with the Company, including in the
future (e.g., when any such Inventions are first reduced to practice or a
description thereof first fixed in a tangible medium, as applicable). 
Inventions assigned to the Company pursuant to this Section 7(b) are hereinafter
referred to as “Company Inventions.”

 

(c)                                  During the period of Employee’s employment,
Employee will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by Employee, either alone
or jointly with others.  In addition, Employee will promptly disclose to the
Company all patent applications filed by Employee or on Employee’s behalf during
Employee’s employment and within one (1) year after termination of employment. 
At the time of each such disclosure, Employee will advise the Company in writing
of any Inventions that Employee believes qualify for exclusion from Employee’s
obligation to assign hereunder; and Employee will at that time provide to the
Company in writing all evidence necessary to substantiate that belief.

 

(d)                                 Employee acknowledges that all original
works of authorship which are made by Employee (solely or jointly with others)
within the scope of Employee’s employment and which are protectable by copyright
are “works made for hire,” pursuant to United States Copyright Act (17 U.S.C.
§ 101).

 

(e)                                  Employee will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
trade secret, patent, copyright, mask work and other intellectual property
rights (“Proprietary Rights”) relating to Company Inventions in any and all
countries.  To that end, Employee will execute, verify and deliver such
documents and perform such other acts (including

 

8

--------------------------------------------------------------------------------



 

appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining and enforcing such
Proprietary Rights and the assignment thereof.  In addition, Employee will
execute, verify and deliver assignments of such Proprietary Rights to the
Company, its successor in interest, or its designee.  Employee’s obligation to
assist the Company with respect to Proprietary Rights relating to such Company
Inventions in any and all countries shall continue beyond the termination of
Employee’s employment.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure Employee’s signature on any document needed in connection with the
actions specified in this Section 7(e), Employee hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Employee’s agent and attorney-in-fact, which appointment is coupled with an
interest, to act for and on Employee’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by Employee.

 

(f)                                   Employee agrees to keep and maintain
adequate and current records (in the form of notes, sketches, drawings and in
any other form that may be required by the Company) of all Proprietary
Information developed by Employee and all Inventions made by Employee during the
period of Employee’s employment at the Company, which records shall be available
to and remain the sole property of the Company at all times.

 

(g)                                  Employee represents that Employee’s
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence information
acquired by Employee in confidence or in trust prior to Employee’s employment by
the Company.  Employee has not entered into, and Employee agrees that he will
not enter into, any agreement either written or oral in conflict herewith.

 

8.                                      Remedies.  Because Employee’s services
are personal and unique and because Employee may have access to and become
acquainted with the Proprietary Information of the Company, the Company shall
have the right to enforce this Agreement and any of its provisions by
injunction, or other equitable relief, without bond (if allowed by applicable
law), and without prejudice to any other rights and remedies that the Company
may have for a breach of this Agreement.  In the event that Employee performs
services for other entities while employed by the Company or leaves the employ
of the Company, Employee hereby consents to the notification of Employee’s new
employer of Employee’s rights and obligations under this Agreement.

 

9.                                      Arbitration.  Any and all disputes
between the parties (except actions to enforce the provisions of Sections 5, 6
or 7 of this Agreement), arising under or relating to this Agreement or any
other dispute arising between the parties, including claims arising under any
employment discrimination laws, shall be adjudicated and resolved exclusively
through binding arbitration before the American Arbitration Association (“AAA”)
pursuant to the American Arbitration Association’s then-in-effect National
Rules for the Resolution of Employment Disputes (hereafter “Rules”).  The
initiation and conduct of any arbitration hereunder shall be in accordance with
the Rules.  Any arbitration hereunder shall be conducted in Philadelphia,
Pennsylvania, and any arbitration award shall be final and binding on the
Parties.  The arbitrator shall have no authority to depart from, modify, or add
to the written terms of this Agreement.  The arbitration provisions of this
Section 9 shall be interpreted according to, and governed by, the Federal
Arbitration Act, 9 U.S.C. § 1 et seq., and any action pursuant to such Act to
enforce any rights hereunder shall be brought exclusively in the United States
District Court for the Eastern District of Pennsylvania.  The parties consent to
the jurisdiction of (and the laying of venue in) such court.  The Company shall
pay all fees associated with any arbitration pursuant to this Section 9,
including but not limited to, the AAA filing fees, case management fees, all
arbitrator’s fees and expenses, and any other fees, costs and expenses relating
to the arbitration pursuant to this Section 9.  Each party shall be responsible
for its own counsel fees.

 

9

--------------------------------------------------------------------------------



 

10.                               Severability.  The terms of this Agreement and
each Section hereof shall be considered severable and the invalidity or
unenforceability of any part thereof shall not affect the validity or
enforceability of the remaining portions or provisions hereof.

 

11.                               Notices.  Any notice required or permitted to
be given under this Agreement shall be sufficient, if in writing and delivered
by registered or certified mail or overnight delivery service to his residence
in the case of Employee, or to its principal office in the case of the Company.

 

12.                               Assignment.  The rights and obligations of the
Company under this Agreement shall inure to the benefit of and be binding upon
its successors and assigns.  Neither this Agreement nor any rights or interests
herein or created hereby may be assigned or otherwise transferred voluntarily or
involuntarily by Employee.

 

13.                               Waiver.  The waiver by the Company or Employee
of a breach of any provision of this Agreement by the other shall not operate or
be construed as a waiver of any subsequent breach.

 

14.                               Applicable Law.  This Agreement shall be
interpreted and construed under the laws of the Commonwealth of Pennsylvania.

 

15.                               Entire Agreement; Prior Agreements.  This
instrument contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
agreements, oral or written, concerning the subject matter contained herein,
including without limitation any prior agreements between the Company and
Employee.  It may not be changed or altered, except by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.

 

16.                               Code Section 409A.

 

(a)                                 Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and applied so that the
payments and benefits set forth herein shall either be exempt from the
requirements of Code Section 409A or shall comply with the requirements of Code
Section 409A and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be exempt from or in compliance with Code Section 409A.
The parties hereto agree that the payments and benefits set forth herein comply
with or are exempt from the requirements of Code Section 409A and agree not to
take any position, and to cause their affiliates, successors and assigns not to
take any position, inconsistent with such interpretation for any reporting
purposes, whether internal or external.

 

(b)                                 Notwithstanding anything in this Agreement
or elsewhere to the contrary, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that constitute “non-qualified deferred
compensation” within the meaning of Code Section 409A upon or following a
termination of Employee’s employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service”
and the date of such separation from service shall be treated as the date of
termination for purposes of any such payment or benefits. Notwithstanding any
other provision of this Agreement to the contrary, if Employee is a “specified
employee” within the meaning of Code Section 409A and the regulations issued
thereunder, and a payment or benefit provided for in this Agreement would be
subject to additional tax under Code Section 409A if such payment or benefit is
paid within six (6) months after Employee’s “separation from service” (within
the meaning of Code Section 409A), then such payment or benefit required under
this Agreement shall not be paid (or commence) during the six-month period
immediately following Employee’s separation from service except as provided in
the immediately following sentence. In such an event, any payments or benefits
that would otherwise have been made or provided during such six-month

 

10

--------------------------------------------------------------------------------



 

period and which would have incurred such additional tax under Code Section 409A
shall instead be paid to Employee in a lump-sum cash payment on the earlier of
(i) the first regular payroll date of the seventh month following Employee’s
separation from service or (ii) the 10th business day following Employee’s
death.

 

(c)                                  It is intended that each installment of any
severance payments and benefits provided under this Agreement shall be treated
as a separate “payment” for purposes of Code Section 409A. Neither Employee nor
the Company shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Code Section 409A. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of Code
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Code Section 409A, including, where applicable, the requirements that
(i) the amount of expenses eligible for reimbursement during a calendar year may
not affect the expenses eligible for reimbursement in any other calendar year,
(ii) the reimbursement of an eligible expense shall be made promptly and in all
cases on or before the last day of the calendar year following the year in which
the expense is incurred and (iii) the right to reimbursement is not subject to
set off or liquidation or exchange for any other benefit. Notwithstanding
anything contained herein to the contrary, if the period in which the Release
may be executed overlaps two calendar years (regardless of when such Release is
actually executed), then, to the extent required by Code Section 409A, any
payments that are subject to such Release that would otherwise be made in such
first calendar year shall instead be withheld and paid on the first normal
payment date in the second calendar year with all remaining payments to be paid
as if such delay had not occurred.

 

17.                               Recoupment Policy.  Employee agrees that
Employee will be subject to any compensation claw back, recoupment and
anti-hedging policies that may be applicable to Employee as an executive of the
Company, as in effect from time to time and as approved by the Board or a duly
authorized committee thereof.

 

18.                               Counterparts.  This Amendment may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original and all of which shall constitute the same instrument.  Any and
all counterparts may be executed by facsimile.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

 

 

 

By:

 

 

 

Steven M. Fruchtman, M.D.

 

 

President

 

 

 

Date:

 

 

 

 

 

 

 

 

By:

 

 

 

Richard Woodman, M.D.

 

 

 

 

Date:

 

 

12

--------------------------------------------------------------------------------



 

APPENDIX A

 

Form of Release

 

This Agreement sets forth the terms of your separation of employment with
Onconova Therapeutics, Inc. (the “Company”).  If you understand and agree with
these terms, please sign in the space provided below.  If you and the Company
sign below, this will be a legally binding document representing the entire
agreement between you and the Company regarding the subjects it covers.  We will
refer to this document as this “Agreement.”

 

Termination Date.  Your last day of work with the Company will be          .

 

Consideration.  The Company will pay you [Insert Severance Payments based on
Section 4(d) of the Employment Agreement], as provided in Section 4(d) of the
Employment Agreement between you and the Company, dated October   , 2018 (the
“Employment Agreement”).

 

Release of Claims.  In exchange for the payment(s) described in the
Consideration clause above, you hereby waive all claims available under federal,
state or local law against the Company and the directors, officers, employees,
employee benefit plans and agents of the Company arising out of your employment
with the Company or the termination of that employment, including but not
limited to all claims arising under the Americans with Disabilities Act, the
Civil Rights Act of 1991, the Employee Retirement Income Security Act, the Equal
Pay Act, the Genetic Information Non-discrimination Act, the Family and Medical
Leave Act, Section 1981 of the United States Code, Title VII of the Civil Rights
Act, the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act, and Pennsylvania Human Relations Act, Pennsylvania Equal Pay
Law, Pennsylvania Whistleblower Law, if applicable, the Pennsylvania Pregnancy,
Childbirth and Childrearing Law, if applicable, New Jersey Law Against
Discrimination, New Jersey Equal Pay Act, New Jersey Civil Rights Law, New
Jersey Security and Financial Empowerment Act, New Jersey Conscientious Employee
Protection Act, New Jersey Family Leave Act, New Jersey Wage and Hour Law, New
Jersey WARN Laws, Retaliation provisions of New Jersey Workers’ Compensation
Law, as well as wrongful termination claims, breach of contract claims,
discrimination claims, harassment claims, retaliation claims, whistleblower
claims (to the fullest extent they may be released under applicable law),
defamation or other tort claims, and claims for attorneys’ fees and costs.  You
are not waiving your right to vested benefits under the written terms of the
retirement plan, claims for unemployment or workers’ compensation benefits, any
medical claim incurred during your employment that is payable under applicable
medical plans or an employer-insured liability plan, claims arising after the
date on which you sign this Agreement, or claims that are not otherwise waivable
under applicable law. You acknowledge that you have not made any claims or
allegations related to sexual harassment or sexual abuse and none of the
payments set forth in this Agreement are related to sexual harassment or sexual
abuse.

 

Medicare Disclaimer.  You represent that you are not a Medicare beneficiary as
of the time you enter into this Agreement.  To the extent that you are a
Medicare beneficiary, you agree to contact a Company Human Resources
Representative for further instruction.

 

Limit on Disclosures.  You shall not disclose or cause to be disclosed the terms
of this Agreement to any person (other than your spouse or domestic/civil union
partner, attorney and tax advisor), except pursuant to a lawful subpoena, as set
forth in the Reports to Government Entities clause below or as otherwise
permitted by law.  This provision is not intended to restrict your legal right
to discuss the terms and conditions of your employment.

 

Reports to Government Entities.  Nothing in this Agreement, including the Limit
on Disclosures or Release of Claims clause, restricts or prohibits you from
initiating communications directly with,

 

13

--------------------------------------------------------------------------------



 

responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or filing a claim or assisting with an investigation directly with a
self-regulatory organization or a government agency or entity, including the
U.S. Equal Employment Opportunity Commission, the Department of Labor, the
National Labor Relations Board, the Department of Justice, the Securities and
Exchange Commission, Congress, and any agency Inspector General, or from making
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation.  Nor does this Agreement require you to obtain
prior authorization from the Company before engaging in any conduct described in
this paragraph, or to notify the Company that you have engaged in any such
conduct.  You acknowledge and agree, however, that, to the maximum extent
permitted by law, you are waiving and releasing any claim or right to recover
from the Company any monetary damages or any other form of personal relief based
on any claim, charge, complaint or action against the Company or any others
covered by the Release of Claims.  Nothing in this Agreement is intended to or
shall prevent, impede or interfere with your non-waivable right to receive and
fully retain a monetary award from a government-administered whistleblower award
program for providing information directly to a government agency.

 

Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose trade secrets to their attorneys, courts, or government officials in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

 

Nonadmission of Liability.  Nothing in this Agreement is an admission of any
wrongdoing, liability or unlawful activity by you or by the Company.

 

No Other Amounts Due.  You acknowledge that the Company has paid you all wages,
salaries, bonuses, benefits and other amounts earned and accrued, less
applicable deductions, and that the Company has no obligation to pay any
additional amounts other than the payment(s) described in the Consideration
clause of this Agreement.

 

Restrictive Covenants.  For good and valuable consideration, including without
limitation the commitments of the Company as set forth in this Agreement, you
agree to continue to be bound by Sections 5, 6 and 7 of the Employment
Agreement.

 

Signature.  The Company hereby advises you to consult with an attorney prior to
signing this Agreement.  You acknowledge that you have had a reasonable amount
of time ([21/45] days) to consider the terms of this Agreement and you sign it
with the intent to be legally bound.

 

Acknowledgment of Voluntariness and Time to Review.  You acknowledge that:

 

·                  you read this Agreement and you understand it;

·                  you are signing this Agreement voluntarily in order to
release your claims against the Company in exchange for payment that is greater
than you would otherwise have received;

·                  you are signing this Agreement after the date of your
separation from the Company and you were offered at least [21/45] days to
consider your choice to sign this Agreement;

·                  the Company advises you to consult with an attorney;

·                  you know that you can revoke this Agreement within seven days
of signing it and that the Agreement does not become effective until that
seven-day period has passed.  To revoke, contact [Insert name or title and
address and/or email address]; and

·                  you agree that changes to this Agreement before its
execution, whether material or immaterial, do not restart your time to review
this Agreement.

 

14

--------------------------------------------------------------------------------



 

Employee:

 

 

Date:

 

Richard Woodman, M.D.

 

 

 

 

 

 

Company:

 

 

Date:

 

Name:

 

Title:

 

 

15

--------------------------------------------------------------------------------



 

APPENDIX B

 

TO:

 

Steven M. Fruchtman, M.D.

 

 

 

FROM:

 

Richard Woodman, M.D.

 

 

 

DATE:

 

 

 

 

 

SUBJECT:

 

PREVIOUS INVENTIONS

 

1.                                      Except as listed in Section 2 below, the
following is a complete list of all inventions or improvements relevant to the
subject matter of my employment by Onconova Therapeutics, Inc. (the “Company”)
that have been made or conceived or first reduced to practice by me alone or
jointly with others prior to my engagement by the Company:

 

o

 

No inventions or improvements.

 

 

 

o

 

See below:

 

 

 

 

 

 

o

 

Additional sheet(s) attached.

 

 

2.                                      Due to a prior confidentiality
agreement, I cannot complete the disclosure under Section 1 above with respect
to inventions or improvements generally listed below, the proprietary rights and
duty of confidentiality with respect to which I owe to the following party(ies):

 

 

 

INVENTION OR IMPROVEMENT

 

PARTY(IES)

 

RELATIONSHIP

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

 

 

 

 

 

 

 

 

 

 

 

 

o

 

Additional sheet(s) attached.

 

 

 

 

 

16

--------------------------------------------------------------------------------